            Case 3:20-cr-00071-VAB Document 99 Filed 07/18/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                                 DISTRICT OF CONNECTICUT



   UNITED STATES OF AMERICA                          Crim. No. 3:20-cr-71 (VAB)

             v.                                      July 18, 2021

   AHMAD KHALIL ELSHAZLY


                        THIRD MOTION TO EXTEND FILING DEADLINE
        The United States respectfully submits this motion for a 45-day extension to the filing deadline

for its motion under Section 4 of the Classified Information Procedures Act (“CIPA”), 18 U.S.C. App.

III. Based on the Government’s prior motions, the Court extended the current deadline until July 20,

2021.

        As explained in its prior motion, the Government intends to file its ex parte, in camera CIPA

Section 4 motion and supporting exhibits in hard-copy to the Court for its review. The motion is

largely complete and the undersigned have been working diligently with the relevant other

government offices to finalize the submission and its supporting materials; however, we have been

advised that additional time is needed to complete some of those supporting materials that are needed

to comply with the requirements of United States v. Aref, 533 F.3d 72, 80 (2d Cir. 2008). If this

motion is granted, we do not anticipate the need for any further continuances beyond the additional

requested time. In addition, although the Government is requesting an additional 45 days, it will

submit its CIPA filing sooner than 45 days, if possible.

        Counsel for the defendant has been contacted concerning this motion and he does not object

to this motion.
            Case 3:20-cr-00071-VAB Document 99 Filed 07/18/21 Page 2 of 2



       For the foregoing reasons, the Government respectfully requests that the Court grant this

motion and extend the deadline 45 days until September 3, 2021 for the Government to file its ex

parte, in camera CIPA Section 4 filing.

                                             Respectfully submitted,

                                             /s/ Justin Sher
                                             /s/ Danielle Rosborough
                                             JUSTIN SHER (DC 974235)
                                             DANIELLE ROSBOROUGH (DC 1016234)
                                             Trial Attorneys
                                             National Security Division
                                             United States Department of Justice
                                             950 Pennsylvania Avenue, NW
                                             Washington, DC 20004
                                             Office: (202) 353-3909
                                             justin.sher@usdoj.gov
                                             danielle.rosborough@usdoj.gov


                                             /s/ Margaret Donovan
                                             MARGARET DONOVAN
                                             Federal Bar No. phv09772
                                             ASSISTANT UNITED STATES ATTORNEY
                                             157 Church Street, 25th Floor
                                             New Haven, Connecticut 06510
                                             (203) 821-3700
                                             margaret.donovan@usdoj.gov



                                    CERTIFICATE OF SERVICE

        This is to certify that on July 18, 2021, a copy of foregoing Government’s Motion was filed
electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing
will be sent by e-mail to all parties by operation of the Court’s electronic filing system or by mail to
anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may
access this filing through the Court’s CM/ECF System.

                                             /s/ Margaret Donovan
                                             MARGARET DONOVAN
                                             ASSISTANT UNITED STATES ATTORNEY


                                                    2
